Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 1 of 17 PageID #: 124



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
YVETTE IDLET,

                   Plaintiff,
                                              MEMORANDUM AND ORDER
           v.
                                              18-cv-05183(KAM)
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

           Pursuant to 42 U.S.C. § 405(g), Yvette Idlet

(“plaintiff”) commenced this action pro         se on September 5,

2018, to appeal the final decision of the Commissioner of Social

Security (“defendant”), which found that plaintiff was not

eligible for disability insurance benefits and supplemental

security income under Title II and Title XVI of the Social

Security Act (“the Act”), on the basis that plaintiff was not

disabled within the meaning of the Act.         Plaintiff alleges that

she is disabled under the Act and is thus entitled to receive

the aforementioned benefits.

           Presently before the court is plaintiff’s complaint

(ECF No. 1, Complaint Against Commissioner of Social Security

(“Complaint”)), defendant’s unopposed motion to dismiss (ECF No.

23, Notice of Motion to Dismiss) and defendant’s Memorandum of

Law.   (ECF No. 26, Memorandum of Law in Support of Defendant’s

Motion to Dismiss (“Def. Mem.”).)        For the reasons stated below,
                                     1
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 2 of 17 PageID #: 125



defendant’s motion to dismiss is GRANTED and the action is

hereby dismissed.

                            PROCEDURAL HISTORY

            The onset of plaintiff’s disability allegedly began in

her childhood, and plaintiff claims that she was disabled due to

bipolar disorder. (ECF No. 1, Complaint at 1.)           Additionally,

plaintiff alleges that she is disabled due to arthritis in her

left knee; in plaintiff’s handwritten form Complaint, the onset

date of her arthritis is unclear.         (Id.)   According to the

Complaint, the Bureau of Disability Insurance of the Social

Security Administration disallowed plaintiff’s application on

the ground that “plaintiff failed to establish a period of

disability and/or . . . plaintiff did not have an impairment or

combination of impairments of the severity prescribed” under the

Act.   (Id. at 1-2.)     Plaintiff requested a hearing before an

Administrative Law Judge (“ALJ”) and, on January 4, 2017,

plaintiff appeared and testified before an ALJ.            (Id.)   By a

decision dated May 3, 2017, the ALJ determined that plaintiff

was not disabled within the meaning of the Act and was thereby

not entitled to benefits 1.      (Id. at 4.)




1 Plaintiff’s Complaint states that her disability application was denied on

April 28, 2017, (Compl. at 2), whereas the Notice of Appeals Council Action
letter states that the ALJ’s decision is dated May 3, 2017. ECF No. 24-1,
pp. 8-17, comprises the ALJ’s decision, which confirms the correct date is
May 3, 2017, though the correction is immaterial here.

                                      2
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 3 of 17 PageID #: 126



            Plaintiff appealed the ALJ’s decision to the Appeals

Council.    (Id.)   On April 16, 2018, the Appeals Council denied

plaintiff’s request for review of the ALJ’s decision, thereby

rendering the ALJ decision the final decision in the case.

(Id.)    On September 5, 2018, plaintiff filed the instant action

and her motion for leave to proceed in forma pauperis in federal

court.    (ECF Nos. 1 and 2.)    On September 4, 2018, the court

granted plaintiff’s motion to proceed in forma pauperis and

issued a scheduling order for the case.         (ECF No. 4, Order.)     On

December 4, 2018, the Commissioner filed a request for a pre-

motion conference, in accordance with the court’s individual

practices, and in anticipation of filing a motion to dismiss

pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, on the grounds that the action was not timely filed.

(ECF No. 7, Motion for Pre Motion Conference.)          On December 4,

2018, the court granted defendant’s pre-motion conference

request.    (Dkt. Order dated 2/4/2018.)

            On December 17, 2018, the parties appeared for a

telephonic pre-motion conference, at which plaintiff appeared

pro se.    Plaintiff stated that she was seeking representation in

this action.    The court set a briefing schedule for defendant’s

motion to dismiss, whereby all moving papers would be fully

briefed and uploaded to ECF by May 7, 2019.         (Minute Entry &

Order dated 12/17/2018.)      On February 15, 2019, the court

                                     3
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 4 of 17 PageID #: 127



granted the Commissioner’s request for an extension of the

briefing schedule, to May 27, 2019.        (Dkt. Order dated

2/15/2019.)    On March 5, 2019, the Commissioner timely served

plaintiff with defendant’s notice of motion, memorandum of law

in support of defendant’s motion to dismiss, and other moving

papers.   (ECF No. 15, Letter.)

           Without requesting or obtaining an extension of time

to serve her opposition to the Commissioner’s motion, plaintiff

failed to serve her opposition in accordance with the court’s

briefing schedule.     (ECF No. 16, Letter Motion for Leave to File

Document.)    Accordingly, on June 20, 2019, defendant requested

that the court allow the Commissioner to file his motion as

fully briefed, or issue an order directing plaintiff to respond

to defendant’s motion by a date certain.         (Id.)   Defendant

attached a letter dated April 8, 2019 from plaintiff, in which

she noted that “the lawyer that I asked to represent me, cannot

represent me in my case, so I would like to move forward and

pursue this matter with my case on my own.”         (ECF No. 16-1.)

           On June 28, 2019, the court denied without prejudice

the Commissioner’s motion for leave to file its motion at that

time and, instead, granted plaintiff an additional month to

serve her opposition on the government, i.e. until July 29,

2019.   (Dkt. Order dated 6/28/2019.)       On June 28, 2019,

defendant mailed plaintiff the court’s June 28, 2019 docket

                                     4
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 5 of 17 PageID #: 128



order, extending for one month plaintiff’s time to oppose

defendant’s motion to dismiss.       (ECF No. 17, Certificate of

Service.)    On August 29, 2019, the Commissioner filed its second

motion for leave to file its motion to dismiss as fully briefed

due to plaintiff’s continuing failure to serve her opposition

upon defendant.    (ECF No. 18, Letter Motion for Leave to File

Document.)   In its September 3, 2019 order, the court noted that

“plaintiff has failed to comply with the court’s February 15,

2019 and June 28, 2019 orders.”       (Dkt. Order dated 9/3/2019.)

The court granted plaintiff until September 30, 2019 to respond

to the government’s motion, and “advised [plaintiff] that this

is her last opportunity to oppose the government’s motion.”

(Id.)   Further, the court cautioned plaintiff “that the court

may dismiss the case for failure to prosecute or comply with

court orders pursuant to Federal Rule of Civil Procedure 41 or

deem the government’s motion unopposed if she does not serve an

opposition on the government.”       (Id.)   On October 4, 2019, i.e.

five months after the initial deadline set by the court, the

Commissioner informed the court that plaintiff again had failed

to serve her opposition papers upon the government, and renewed

its request to file the defense motion as fully briefed or,

alternatively, requested that the court issue an order

dismissing the case for plaintiff’s failure to prosecute.            (ECF

No. 21, Letter.)    On October 8, 2019, the court granted the

                                     5
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 6 of 17 PageID #: 129



Commissioner’s motion for leave to file its motion to dismiss as

unopposed.    (Dkt. Order dated 10/8/2019.)

           On October 9, 2019, the Commissioner filed its motion

papers with the court.      (ECF Nos 23 and 24.)      Due to an error,

defendant uploaded the incorrect brief to ECF, and on February

27, 2020, defendant uploaded the correct brief. 2         (ECF No. 26,

Def. Mem.)    As the court stated in its October 8, 2019 order

granting the Commissioner leave to file its motion, plaintiff

has been afforded significant latitude due to her pro se status;

at this juncture, the court considers the present motion to be

fully submitted.

                              LEGAL STANDARD

  a. 42 U.S.C. § 405(g)

           As set forth in the Notice of Appeals Council Action

letter (“Notice”), which plaintiff included as part of the

Complaint, unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner’s denial of their benefits

within 60 days of receipt of the Notice; further, the Appeals

Council “assume[s] [claimant] received this letter 5 days after

the date on it” unless plaintiff shows that she did not receive


2 On October 9, 2019, the government inadvertently filed with the court an

incorrect brief, pertaining to another social security appeal. (See ECF No.
24, Brief; Dkt. Order dated 2/26/2020.) After the court ordered defendant to
file the correct document, the government uploaded the correct brief on
February 27, 2020. (ECF No. 26, Brief.)

                                     6
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 7 of 17 PageID #: 130



it within the five-day period.       (Id. at 4-5; see also Randolph

v. Comm’r, 699 F. App’x 36, 37 (2d Cir. 2017) (summary order)

(date of receipt by individual of Appeals Council’s notice of

denial of a request for review is presumed to be 5 days absent a

reasonable showing to the contrary).

           Title 42 U.S.C. § 405(g) also provides:

           Any individual, after any final decision of the
           Commissioner of Social Security made after a
           hearing to which he was a party, irrespective of
           the amount in controversy, may obtain a review of
           such decision by a civil action within sixty days
           after the mailing to him of notice of such decision
           or within such further time as the Commissioner of
           Social Security may allow.

           As the United States Supreme Court has held, Section

405(g)’s “60-day requirement is not jurisdictional, but rather

constitutes a period of limitations.”        Bowen v. City of New

York, 476 U.S. 467, 478 (1986); see also Sindrewicz v. Chater,

No. 96-CV-139A(H), 1997 WL 1666564 at *1-2 (W.D.N.Y. Jan. 7,

1997).   Further, the 60-day limit is a “condition on the waiver

of sovereign immunity and thus must be strictly construed,”

absent a showing that equitable tolling is warranted.           Bowen,

476 U.S. at 479-80.     The 60-day statute of limitations period

provided by Congress in § 205(g) of the Act serves “to move

millions of cases to speedy resolution in a bureaucracy that

processes millions of cases annually.”        Bowen, 476 U.S. at 481;

Wong v. Bowen, 854 F.2d 630, 631 (2d Cir. 1988).          The Supreme

                                     7
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 8 of 17 PageID #: 131



Court has noted that “an interpretation [of § 205(g)] that would

allow a claimant judicial review simply by filing and being

denied a petition to reopen his claim would frustrate the

congressional purpose . . . to impose a 60-day limitation upon

judicial review of the Secretary’s final decision on the initial

claim for benefits.”     Califano v. Sanders, 430 U.S. 99, 108

(1977).   Additionally, Section 205(g), codified at 42 U.S.C. §

405(g), provides a plaintiff’s exclusive remedy.          As set forth

in Title 42 U.S.C. § 405(h), “No findings of fact or decision of

the Commissioner of Social Security shall be reviewed by any

person, tribunal, or governmental agency except as herein

provided.”   42 U.S.C. § 405(h).

  b. Statute of Limitations Defense Is Properly Raised by Rule
     12(b)(6) Motion

           When a complaint is time-barred, it is properly

dismissed under Rule 12(b)(6).       See Pressley v. Astrue, No. 12-

cv-8461, 2013 WL 3974094, at *2-3 (S.D.N.Y. Aug. 2, 2013).             A

motion to dismiss on statute of limitations grounds “generally

is treated as a motion to dismiss for failure to state a claim

upon which relief can be granted pursuant to Rule 12(b)(6), as

opposed to under Rule 12(b)(1).”         Courtney v. Colvin, No. 13-CV-

2884 (AJN)(JLC), 2013 WL 5652476, at *2 (S.D.N.Y. Oct 17, 2013).

“The reason that Rule 12(b)(6) provides ‘the most appropriate

legal basis’ for such a motion is ‘because expiration of the


                                     8
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 9 of 17 PageID #: 132



statute of limitations presents an affirmative defense.’”            Id.

(quoting Nghiem v. U.S. Dep’t of Veterans Affairs, 451 F. Supp.

2d 599, 602 (S.D.N.Y. 2006).

           In deciding the Rule 12(b)(6) motion, a court

generally may only consider “facts stated in the complaint or

documents attached to the complaint as exhibits or incorporated

by reference.”    Nechis v. Oxford Health Plans, Inc., 421 F.3d

96, 100 (2d Cir. 2005).      A court should consider the motion

“accepting all factual allegations in the complaint and drawing

all reasonable inferences in the plaintiff’s favor.”           Erickson

v. Pardus, 551 U.S. 89, 94 (2007); Ruotolo v. City of New York,

514 F.3d 184, 188 (2d Cir. 2008) (quoting ATSI Commc’ns, Inc. v

Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).           “To survive

dismissal, the plaintiff must provide the grounds upon which his

claim rests through factual allegations sufficient ‘to raise a

right to relief above the speculative level.”          ATSI Commc’ns,

Inc., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 545 (2007)).

  c. Failure to Prosecute and Comply with Court Orders under
     Rule 41(b)

           Although not explicitly authorized by Rule 41(b) of

the Federal Rules of Civil Procedure (“Rule 41(b)”), the Second

Circuit recognizes the district court’s “inherent power” to

dismiss a complaint for failure to prosecute sua sponte.            Zappin


                                     9
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 10 of 17 PageID #: 133



v. Doyle, 756 F. App’x 110, 111-12 (2d Cir. 2019) (citing Lewis

v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009)).          Similarly, a

court has authority to dismiss an action for failure to comply

with the Federal Rules of Civil Procedure or a court order.

Fed. R. Civ. P. 41(b); Lamont v. Edwards, 690 F. App’x 61, 62

(2d Cir. 2017) (by summary order).        Dismissals pursuant to Rule

41(b) are with prejudice, unless the dismissal order states

otherwise.    Fed. R. Civ. P. 41(b).

           Under the relevant test, the district court weighs

five factors when assessing whether to dismiss for failure to

comply with court orders: (1) the duration of the plaintiff’s

failure to comply with the court order, (2) whether plaintiff

was on notice that failure to comply would result in dismissal,

(3) whether the defendants are likely to be prejudiced by

further delay in the proceedings, (4) a balancing of the court’s

interest in managing its docket with the plaintiff’s interest in

receiving a fair chance to be heard, and (5) whether the judge

has adequately considered a sanction less drastic than

dismissal.    Zappin, 756 F. App’x at 112.       No single factor is

generally dispositive.      Nita v. Connecticut Dep’t of Env’tl

Prot., 16 F.3d 482, 485 (2d Cir. 1994).

                                DISCUSSION

   a. Plaintiff’s Complaint Is Untimely



                                     10
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 11 of 17 PageID #: 134



              Plaintiff seeks review of the ALJ’s final decision

denying her disability insurance benefits and supplemental

security income pursuant to the exclusive avenue provided in

section 205(g) of the Act, codified at 42 U.S.C. § 405(g).

Plaintiff’s complaint, however, was untimely filed.             As noted

previously, the 60-day limitations period begins to run five

days after the date set forth in the Appeals Council notice.               20

C.F.R. §§ 416.1401, 422.210(c).          Here, the Notice is dated April

16, 2018.      (ECF No. 1, Complaint.)       Accordingly, the deadline

for plaintiff to have commenced a civil action in this court was

June 20, 2018. 3      Without proffering any reasons why her complaint

should be considered timely, plaintiff did not commence this

action until September 5, 2018, 77 days after the statute of

limitations had passed.         (Id.)

              Many courts in this circuit have dismissed social

security appeals where plaintiff filed the action after the

statute of limitations had passed, including after shorter

delays than the delay that occurred here.            See, e.g., Colvin,

2013 WL 5652476, at *3 (pro se plaintiff filed a complaint seven

days late); Pressley v. Astrue, No. 12-CV-8461 (NSR) (PED), 2013

WL 3974094, at *5 (S.D.N.Y. Aug. 2, 2013) (dismissing complaint

that was filed five days late); Rodriguez ex rel. JJT v. Astrue,




3   60 days after April 16, 2016, plus five days for mailing.

                                        11
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 12 of 17 PageID #: 135



No. 10-CV-9644 (PAC) (JLC), 2012 WL 292382, at *1 (S.D.N.Y. Jan.

31, 2012) (dismissing pro se complaint pursuant to Rule 12(b)(6)

motion where plaintiff filed the complaint 81 days late); Smith

v. Comm'r of Soc. Sec., No. 08-CV-1547 (NGG), 2010 WL 5441669 at

*1 (E.D.N.Y. Dec. 23, 2010) (dismissing pro se complaint where

plaintiff filed the complaint four days late); Johnson v. Comm'r

of Soc. Sec., 519 F. Supp. 2d 448, 448-49 (S.D.N.Y. 2007)

(dismissing pro se complaint where plaintiff filed the complaint

nine days late).     Consequently, absent equitable tolling,

plaintiff’s complaint must be dismissed as barred by the statute

of limitations as set forth in 42 U.S.C. § 405(g).

   b. Equitable Tolling Does Not Apply to The Complaint

           “[W]here a litigant can show that ‘he has been

pursuing his rights diligently’ and that ‘some extraordinary

circumstance stood in his way,’” a court may permit equitable

tolling and, thus, deem filings timely.         See Torres v. Barnhart,

417 F.3d 276, 279 (2d Cir. 2005) (quoting Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005).       Equitable tolling is only appropriate

“in rare and exceptional circumstances . . . in which a party is

prevented in some extraordinary way from exercising his rights.”

Zerilli-Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80 (2d

Cir. 2003) (citations and quotation marks omitted); Canales v.

Sullivan, 936 F.2d 755 (2d Cir. 1991) (equitably tolling the 60-



                                     12
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 13 of 17 PageID #: 136



day period because plaintiff had averred that her mental

impairment caused incapacity during that period).

           Here, plaintiff has not averred that the 60-day period

should be equitably tolled due to, for example, a mental

impairment resulting in incapacity, or any other rare and

exceptional circumstances.       Plaintiff has not provided any

explanation for filing an untimely complaint, nor did she ask

the Appeals Council or this court for an extension to file.

Additionally, plaintiff has failed to comply with the court’s

scheduling orders and extensions, and failed to respond and file

an opposition to defendant’s motion, despite being granted

several opportunities to do so.        Therefore, the court finds that

equitable tolling is not appropriate.

   c. Failure to Prosecute and Comply with Court Orders

           The court also finds that the action is properly

dismissed due to plaintiff’s ongoing failure to prosecute and

comply with court orders.

           As noted above, plaintiff failed to serve her

opposition on the government by May 6, 2019, in accordance with

the court’s briefing schedule.       (Dkt. Order dated 2/15/2019.)

Nonetheless, the court granted plaintiff an additional month to

serve her opposition on the government.         (Dkt. Order dated

6/28/2019.)    On August 29, 2019, the court learned by way of the

government’s letter, that plaintiff had again failed to serve

                                     13
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 14 of 17 PageID #: 137



her opposition upon defendant.       (ECF No. 18.)     By order dated

September 3, 2019, the court noted that “plaintiff has failed to

comply with the court’s February 15, 2019 and June 28, 2019

orders.”    (Dkt. Order dated 9/3/2019.)       The court granted

plaintiff approximately one more month to respond to the

government’s motion, and further “advised [plaintiff] that this

is her last opportunity to oppose the government’s motion.”

(Id.).    The court also cautioned plaintiff that “the court may

dismiss the case for failure to prosecute or comply with court

orders pursuant to Federal Rule of Civil Procedure 41. . . .”

(Id.)    Despite plaintiff’s receiving a clear warning and a third

extension of her time to respond to the government’s motion, the

court once again learned, on October 4, 2019, that plaintiff had

failed to serve her opposition upon the government.           (ECF No.

21.)    Further compounding plaintiff’s continued failure to

comply with the court’s orders, plaintiff has neither requested

an extension of time to file her opposition nor submitted any

correspondence to the court.

            The court applies the five-factor test set forth in

Zappin to the facts of this case and finds that, on balance, the

case is properly dismissed for plaintiff’s failure to prosecute

and respond to court orders.       Zappin, 756 F. App’x at 112.

First, the duration of plaintiff’s failure to comply with the

court’s orders and failure to prosecute has been significant and

                                     14
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 15 of 17 PageID #: 138



weighs in favor of dismissal.       Lyell Theatre Corp. v. Loews

Corp., 682 F.2d 37, 42-43 (2d Cir. 1982) (delays of a matter of

months or years may warrant dismissal).

           Since the court set a briefing schedule on February

15, 2019, plaintiff has failed to abide by the filing deadlines.

Well over a year has elapsed since plaintiff’s last

correspondence with the court.       Moreover, during that period,

plaintiff failed to request enlargements of the time to file her

opposition or explain why she was in violation of the court’s

orders.   Even after the court cautioned plaintiff that the case

might be dismissed for plaintiff’s failure to prosecute or

comply with court orders, plaintiff remained conspicuously

dormant in the litigation.       Plaintiff’s inaction, since at least

February 15, 2019, has left the court with no choice but to

reasonably conclude that plaintiff has abandoned any efforts to

prosecute the action.      Thus, the first factor weighs in favor of

dismissal pursuant to Rule 41(b).

           Second, as noted above, plaintiff was on notice that

failure to comply with the court’s orders and failure to

prosecute would likely result in dismissal.          Thus, the second

factor also weighs in favor of dismissal.

           Third, though “[p]rejudice to defendants resulting

from unreasonable delay may be presumed,” Lyell Theatre Corp.,

682 F.2d at 43, the government has not alleged prejudice to

                                     15
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 16 of 17 PageID #: 139



Commissioner should further delays ensue.         Thus, this factor

does not weigh in favor of dismissal.

           Fourth, plaintiff’s delay has not impacted the trial

calendar, but has unnecessarily burdened the court’s work, by

requiring the court to continually monitor the docket and order

plaintiff to prosecute the case.          The fourth factor thus weighs

in favor of dismissal.

           Fifth, the court has considered imposing a lesser

sanction or granting plaintiff a further extension, but rejects

those options because the court has already provided plaintiff

ample time and opportunities to oppose the government’s motion,

and plaintiff has not availed herself of those opportunities.

Further, plaintiff has received, and apparently disregarded, the

court’s warning regarding her failure to prosecute.           Moreover,

under the in forma pauperis statute, the court “shall dismiss

the case at any time if the court determines that . . . the

action of appeal . . . fails to state a claim on which relief

may be granted.”     28 U.S.C. § 1915(e)(2)(B)(ii).        Because the

court finds that the court’s review of the ALJ’s final decision

is time-barred under 42 U.S.C. § 405(g) of the Act, and the

action is not subject to equitable tolling, plaintiff has failed

to state a claim upon which relief may be granted.           Accordingly,

no lesser sanction than dismissal of this action, which was

brought in forma pauperis, is appropriate in this case.

                                     16
Case 1:18-cv-05183-KAM Document 29 Filed 06/19/20 Page 17 of 17 PageID #: 140



           For the aforementioned reasons, the court finds that

the five-factor test strongly weighs in favor of dismissal

pursuant to Rule 41(b) and, thus, the court also dismisses the

action on this ground.

                                CONCLUSION

           For the foregoing reasons, the court GRANTS

defendant’s motion to dismiss the complaint as untimely pursuant

to Rule 12(b)(6).     The court also dismisses this action pursuant

to Rule 41(b) due to plaintiff’s failure to prosecute and

failure to comply with court orders.         The court certifies

pursuant to 28 U.S.C. Section 1915(a)(3) that any appeal would

not be taken in good faith and, therefore, in forma pauperis

status is denied for the purpose of any appeal.          Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).          The Clerk of Court

is respectfully directed to enter judgment for the defendant and

close this case.     Defendant is respectfully directed to mail a

copy of this Memorandum and Order and the judgment to the pro se

plaintiff and note service on the docket within three (3)

business days of this Memorandum and Order.

SO ORDERED.

DATED:     June 19, 2020
           Brooklyn, New York
                                          __________/s/_______________
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge



                                     17
